MEMORANDUM OPINION
                                        No. 04-10-00773-CV

      UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO,
                               Appellant

                                                 v.

    Laura TYREE, Individually and as Representative of the Estate of Donald Milton Tyree,
                            Stephanie Tyree and Jacob Tyree,
                                        Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-05259
                       Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 20, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant University of Texas Health Science Center at San Antonio filed a motion to

dismiss this appeal. We grant the motion. See TEX. R. APP. P. 42.1(a)(1). Pursuant to the

parties’ agreement, we order that each party bear its own costs of this appeal. See TEX. R. APP.

P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).



                                                             PER CURIAM